OPINION OF THE COURT
Sullivan, J. P.
Plaintiff was arrested on February 15, 1985, and held until February 19, 1985, on a charge of attempted rape. He was never arraigned or indicted, and the charge was subsequently dismissed. Plaintiff later commenced this action for, inter alia, false arrest. Finding that the police officers were not justified in arresting plaintiff or in detaining him until the *202dismissal of the charge, the jury awarded plaintiff $165,000. After the verdict, the City moved for judgment notwithstanding the verdict on the ground that plaintiff’s arrest was, as a matter of law, supported by probable cause. In the alternative, the City moved to set aside the verdict as against the weight of the credible evidence or to set aside or reduce the verdict as grossly excessive. The trial court held that, as a matter of law, plaintiff’s arrest was supported by probable cause and granted judgment in the City’s favor notwithstanding the verdict. The court also concluded that the verdict was clearly against the weight of the credible evidence and that, in any event, it was grossly excessive. Since we agree that, as a matter of law, the officers had probable cause to arrest plaintiff, we affirm.
Plaintiff testified as to his version of the incident. He stated that he called 911 to obtain medical assistance for a woman who was lying on the hood of a car, apparently unconscious, and that, after making the phone call, when he walked back and leaned over her to see if she was all right, he was approached by two men, one of whom shoved him. The three then "got into a wrestling match” which the police, who arrived within minutes, broke up. Plaintiff testified that the police grabbed him and, when he tried to explain what happened, told him to shut up. At no time, according to plaintiff, did he touch the victim.
Two police officers testified that when they arrived at the scene, a man, identified as plaintiff, was struggling on the ground with two other men. Officer Michael Lewis, the first police officer to respond, testified that the two men who were struggling with plaintiff told them that plaintiff had just raped a woman and was trying to "get loose”. The two men insisted that Lewis place plaintiff in handcuffs. The commanding officer, John McDonald, who ordered plaintiff’s arrest, testified that, upon his arrival at the scene, he observed a struggle among two men and plaintiff and, some distance away, saw a woman who was crying, holding a garment to her chest. Her upper body appeared to be otherwise unclothed. After telling the woman that they were going to bring someone for her to view, McDonald brought plaintiff over to the woman and asked, "Is this him?” The woman responded, "Get him away from me, get him away from me” and then "broke down in tears.” McDonald testified that plaintiff appeared intoxicated and that his clothing was in disarray, with the zipper on his trousers open. Plaintiff told McDonald that he had called the police, and when McDonald asked him what *203happened, plaintiff said that "these guys beat me up.” McDonald also alluded to conversations he had with the two other men involved in the struggle and with another man on the street who did not appear to be involved. He was not, however, permitted to relate the substance of the conversations; he was only permitted to state that he "determined from the conversations that [he] had with witnesses and the victim and using the physical evidence that [he] could see that a crime had been committed and that [plaintiff] was responsible for the crime.”
In addition, an uninvolved bystander, and City University of New York art professor, Bernard Aptekar, who had called 911 to report the incident, testified that he witnessed plaintiff attacking the woman and that he and other witnesses told the police "what we saw” before the police arrested plaintiff. As to the circumstances of the incident, Aptekar stated that it appeared that a man was trying to tear a woman’s clothes off and rape her and that the woman was struggling to resist him. He stated that two men interrupted the attack and wrestled the attacker to the ground, holding him there until the police arrived.
" ' "Where an officer, in good faith, believes that a person is guilty of a felony, and his belief rests on such grounds as would induce an ordinarily prudent and cautious man, under the circumstances, to believe likewise, he has such probable cause for his belief as will justify him in arresting without a warrant.” ’ ” (Veras v Truth Verification Corp., 87 AD2d 381, 385, affd 57 NY2d 947, quoting People v Coffey, 12 NY2d 443, 451, cert denied 376 US 916.) CPL 70.10 (2) is in accord: reasonable or probable cause "exists when evidence or information which appears reliable discloses facts or circumstances which are collectively of such weight and persuasiveness as to convince a person of ordinary intelligence, judgment and experience that it is reasonably likely that such offense was committed and that such person committed it. [With exceptions not here relevant], such apparently reliable evidence may include or consist of hearsay.” Where the defense of probable cause is based on conflicting evidence, the question is resolved by the jury, but where the facts leading up to the arrest are undisputed, the existence of probable cause is for the court to determine as a matter of law. (Veras v Truth Verification Corp., at 384.)
According to the dissent, since plaintiff and defendant offered differing versions of the events, the existence of proba*204ble cause is a factual question which must be submitted to the jury, and the court erred in deciding this issue as a matter of law. Although the facts surrounding the incident are disputed, there is no dispute as to the facts leading up to plaintiffs arrest. These are the only facts relevant to the question of probable cause.
As an initial matter, it is clear that the trial court erred in excluding testimony from McDonald as to the witnesses’ narrative of the events that had just transpired, since it has always been the rule in civil cases that the police may testify as to the statements made by third parties for the purpose of showing probable cause for an arrest. (Veras v Truth Verification Corp., 87 AD2d, supra, at 386; see also, Barbagallo v Americana Corp., 25 NY2d 655.) Such evidence is not offered for the truth of the facts asserted but to establish what was said to the police and how it provided them with a basis for believing that a crime had been committed. (Veras v Truth Verification Corp., at 386.) The dissent argues that since McDonald did not obtain the names of the persons with whom he spoke their account of the event as narrated to the officer was properly excluded. This argument, of course, goes to the weight to be accorded such evidence, not to its admissibility.
Even though the City was precluded from eliciting this evidence and was thus figuratively asked to conduct its defense with one hand tied behind its back, the undisputed evidence shows that, upon arriving at the scene, the police were told by various eyewitnesses that plaintiff had attempted to rape a woman, who clearly appeared to be the victim of foul play. While plaintiff attempted to portray himself to the police as her rescuer rather than her attacker, at least one uninterested bystander—Aptekar—told the police otherwise. Although Aptekar did not expressly testify that he told the police that plaintiff was attacking the woman, this is the only fair inference which can be drawn from his statement that he (and the other witnesses) told the police "what we saw.” In addition, though the victim did not expressly identify plaintiff as her attacker, her reaction upon viewing him reasonably corroborated the other information on which the officers based their belief that plaintiff had committed a crime. Her repeated appeal to "get [plaintiff] away from [her]”, followed by tears, can only be construed as an indication that she was repelled by plaintiffs presence. Moreover, plaintiff was viewed as "attempting to flee or move in a very wild or erratic manner” and, according to McDonald, had his fly unzippered. This *205evidence, even in the face of plaintiff’s denials,* justified the belief that he had committed a crime. "[W]hat is reasonable cause is a total judgment, a judgment based not upon technicalities, but upon the practicalities and exigencies confronting a prudent man at the moment.” (People v Horowitz, 27 AD2d 367, 369.)
The dissent’s conclusion that the police lacked probable cause is based, in part, on the absence of testimony by the victim and the officer who accompanied her to the hospital. It was not necessary, however, for the City to call the victim. From the City’s perspective, her testimony would have been, at best, duplicative of that of Officer McDonald and, in any event, could not have been more graphic than Officer McDonald’s account of her directive to "get [plaintiff] away from me”, followed by her almost immediate emotional outburst. As to the conversation in the ambulance between the victim and the police officer who accompanied her, that is irrelevant to the issue of probable cause, which is based on whether the officers believe that a person is guilty of a crime and whether the facts and circumstances reasonably justify such a belief. (Veras v Truth Verification Corp., supra, 87 AD2d, at 385.) If the dissent is suggesting that the victim’s testimony might have been helpful to plaintiff, we note that he was, of course, free to call her as a witness. Nor is it relevant whether the jury believed Aptekar’s testimony that plaintiff and the victim were struggling; it is only relevant whether the police reasonably believed the accounts which cast plaintiff as her attacker. For our purposes, it matters not whether plaintiff had in fact attempted to rape the victim; the question rather is whether the police had reasonable cause to believe that he had committed the crime.
Accordingly, the judgment of the Supreme Court, New York County (Eugene L. Nardelli, J.), entered on or about October 3, 1990, which awarded judgment in defendant’s favor notwithstanding the verdict, should be affirmed, without costs or disbursements.

 An accused’s exculpatory statement does not, of course, negate the existence of probable cause.